Case 3:20-cv-01436-MMH-PDB Document 12 Filed 07/12/21 Page 1 of 2 PageID 46




                    UNITED STATES DISTRICT COURT
                     MIDDLE DISTRICT OF FLORIDA
                       JACKSONVILLE DIVISION

VICTORIA CHAMPION,
an individual,
                                             Case No.: 3:20-cv-01436-MMH-PDB
      Plaintiff,
v.

BELLSOUTH TELECOMMUNICATIONS, LLC
d/b/a AT&T,

     Defendant.
____________________________________/

     JOINT STIPULATION FOR DISMISSAL WITH PREJUDICE

      COMES NOW, Plaintiff, Victoria Champion (hereinafter, “Plaintiff”) and

Defendant, Bellsouth Telecommunication, LLC d/b/a AT&T (hereinafter, “AT&T”)

by and through the undersigned counsel pursuant to Federal Rule of Civil Procedure

41(a)(1)(A)(ii) and Middle District of Florida Local Rule 3.08, and hereby jointly

stipulate to the dismissal of all claims asserted in this action against AT&T with

prejudice. By agreement, Plaintiff and AT&T shall bear their own attorneys’ fees

and costs.

Dated: July 12, 2021

                                     Respectfully submitted,

                                     SWIFT, ISRINGHAUS & DUBBELD P.A.
                                     /s/ Jon P. Dubbeld
                                     Aaron M. Swift, Esq., FBN 0093088



                                    Page 1 of 2
Case 3:20-cv-01436-MMH-PDB Document 12 Filed 07/12/21 Page 2 of 2 PageID 47




                                      Jordan T. Isringhaus, Esq., FBN 0091487
                                      Jon P. Dubbeld, Esq., FBN 105869
                                      Sean E. McEleney, Esq., FBN 125561
                                      8380 Bay Pines Blvd
                                      St. Petersburg, FL 33709
                                      Phone: (727) 755-3676
                                      Fax: (727) 255-5332
                                      aswift@swift-law.com
                                      jisringhaus@swift-law.com
                                      jdubbeld@swift-law.com
                                      smceleney@swift-law.com
                                      Counsel for Plaintiff

                                      GOLDEN SCAZ GAGAIN, PLLC

                                      /s/ Charles J. McHale
                                      Charles J. McHale, Esq., FBN 0026555
                                      1135 Marabella Plaza Drive
                                      Tampa, FL 33619
                                      Phone: (813) 251-5500
                                      cmchale@gsgfirm.com
                                      Attorney for AT&T


                        CERTIFICATE OF SERVICE

       I HEREBY CERTIFY that on July 12, 2021, I electronically filed and
served a true and correct copy of the foregoing Joint Stipulation for Dismissal with
Prejudice via CM/ECF which will send a copy and a notice of electronic filing to
all counsel of record.



                                      /s/ Jon P. Dubbeld
                                      Counsel for Plaintiff




                                    Page 2 of 2
